DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a detection head which has a receiver coil having a plurality of coils that are arrayed in the measurement axis direction on a predetermined face of the detection head and are configured to be electromagnetically coupled with the magnetic flux generated by the plurality of connection coils and detect a phase of the magnetic flux, the plurality of coils being formed so that a current direction of one of the plurality of coils is opposite to a current direction of another coil of the plurality of coils next to each other, the receiver coil being provided on a substrate of the detection head, the plurality of coils of the receiver coil being open loop coils, the plurality of coils of the receiver coil having a structure in which each of first coils and each of second coils are alternately arrayed, the first coils having a terminal on a side of one of side faces of the substrate which is parallel with the measurement axis direction, the second coils having a terminal on a side of other of the side faces of the substrate, the first coils being connected through the terminal on the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/2/2021